Citation Nr: 1605942	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for pyloric channel ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1980 to August 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in September 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

The Veteran contends that his service-connected pyloric channel ulcer warrants an evaluation in excess of 20 percent.

The Board notes that pursuant to the September 2013 remand, the originating agency afforded the Veteran a VA examination in October 2013 to determine the current severity of the Veteran's pyloric channel ulcer.  The Veteran reported symptoms of acid reflux, heartburn, and indigestion that were worsening.  The examiner noted review of the Veteran's claims file and diagnoses of duodenal ulcer and gastroesophageal reflux disease (GERD) treated with continuous medication.  The examiner found the Veteran's stomach and duodenum disorders caused recurring episodes of symptoms that are not severe four or more times per year for one to nine days in duration; and abdominal pain that occurred at least monthly and was relieved by standard ulcer therapy.  The examiner reviewed a November 2012 upper endoscopy diagnostic test result and found lower esophageal evidence of hiatal hernia, evidence of pyloric deformity that was likely caused by peptic ulcer disease, duodenitis, chronic gastritis with mild to moderate inflammation and erosive change, and no ulceration or helicobacter pylori.  The examiner concluded that the Veteran's examination was normal although he complained of acid reflux, heartburn, abdominal pain, and indigestion.  The examiner found no history of hematemesis, melena, weight loss, and opined that the GERD was more likely related to the Veteran's hiatal hernia and chronic gastritis and duodenal ulcer disease.  The examiner opined that since the Veteran's condition was stable, the severity of the condition was moderate.

The Board finds the September 2013 VA examination report inadequate because the VA examiner relied on a finding, in part, that the Veteran had no history of hematemesis, melena, weight loss when concluding that the Veteran's pyloric channel ulcer was manifested by moderate symptoms.  The Board notes that VA treatment records dated from December 2009 to May 2014 note a medical history of anemia, weight loss, and fatigue, and that it is unclear whether or not the symptoms are related to the Veteran's pyloric channel ulcer.  As the symptoms are potentially relevant to the Veteran's claim, the claim must be remanded for another VA examination.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from October 2015 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records from October 2015 to the present.

2. Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his pyloric channel ulcer.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should determine whether the Veteran's medical history of anemia, weight loss, and fatigue, as noted in VA treatment records dated from December 2009 to May 2014, are associated with pyloric channel ulcer.

3. The RO or the AMC also should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




